Relator has appealed from an order of the Clinton County Court made on August 4, 1941, dismissing a writ of habeas corpus and remanding him to the custody of the warden of Clinton Prison. Relator pleaded guilty to robbery in the second degree in the County Court of Richmond County in April, 1935, and was thereupon sentenced to imprisonment. In June, 1941, relator presented an application to the County Court of Richmond County to set aside the judgment of conviction on the ground that he was not represented by counsel on the trial. The application was denied. On the trial the relator was represented by a man named Milligan. It is said that Milligan was not then a member of the bar of the State; however,' the relator pleaded guilty to the crime charged and by agreement, between himself and the district attorney, other indictments against him were dismissed. Order unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.